DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “said peripheral edge including includes a first portion” should read “said peripheral edge including .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on November 17th, 2020, with respect to the 112 rejections of the claims, have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2016/0287067 A1) in view of Kolachalama et al. (US 2017/0119250 A1) and further in view of Polland et al. (US 2007/0273828 A1).
Regarding claim 1, Fan teaches a method for evaluating toric contact lens rotational stability on-eye, the method comprising the steps of:
providing lens wearers with an electronic device including a camera (See, e.g., phone 100 and camera 142 in Fig. 1) and at least a first contact lens with visible fiducial markers (See, e.g., unnumbered lens in Fig. 5A which has lens edges 547 and index mark 548 acting as fiducial markers);
instructing lens wearers to properly orient said camera (See, e.g., step 1344 in Fig. 13A and note that in regular use of the device the camera must be properly oriented in order to work properly, and so this limitation is met any time this process is performed)

analyzing photographs of the contact lens on-eye using image processing software to determine the angle of the first contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data (See, e.g., Fig. 8 which shows the angle calculation, and thus contact lens rotation data, done by the image processing software of the device as explained in paragraph [0070]. Note that “a reference line connecting the nasal and temporal canthi” is just a horizontal line across the eye, and insofar as the device uses a vertical reference line it is indirectly using a reference line connecting the nasal and temporal canthi via geometry, as the vertical line can be termed “a reference line orthogonal to a reference line connecting the nasal and temporal canthi”).
Fan lacks an explicit disclosure wherein the electronic device has a macro lens and eyecup attachment that facilitates correct and reproducible orientation of said camera relative to said lens wearers, wherein the eyecup has a first end attached to said macro lens, and an opposing free second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape adapted for placement in contact with skin surrounding an eye of said lens wearers, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup, wherein said second portion enables repeatable distance and angular orientation of the camera relative to said eye of said lens wearers; instructing lens wearers to use said wing shaped element of said eyecup attachment when properly orienting the camera.
However, in an analogous eye testing field of endeavor Kolachalama teaches the use of a macro lens and eyecup attachment having a first and second ends with the second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape for placing the eyecup in contact with skin surrounding an eye of a lens wearer, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup that enables correct and repeatable orientation of said camera relative to said lens wearers, for a mobile device (See, e.g., objective lens 50 in Fig. 3 and eyepiece 180 in Fig. 4 respectively, note that from the side view shown in Fig. 4 the eyecup has a first end on the right side and a second end on the left side, the first end being the cylindrical portion and the second end being the tapering portion. Here the peripheral edge corresponds to the outer periphery of the second end of the eyepiece 180. Note that as cited herein the peripheral edge has a planar section corresponding to the vertical plane where the two ends meet which corresponds to the first portion, and a non-planar portion that projects from that plane out to the left and the eventual leftmost surface of the peripheral edge corresponding to the cone-structure of the eyepiece).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan to include a macro lens and eyecup attachment, as taught by Kolachalama, for the purpose of more efficiently evaluating a user’s eye (See, e.g., paragraph [0033] of Kolachalama which explains that the fixture on the device allows for efficient screening and portability). Note that as modified a user would necessarily use the wing shaped element of the eyecup attachment to orient the camera as it is necessary to do so to use the device, thus this limitation is met. 
Both Fan and Kolachalama lack an explicit disclosure of photographing at fixed time intervals over an extended time period using the electronic device with said camera properly oriented each time, and calculating and characterizing the distribution of contact lens rotation data over the extended time period.
However, in an analogous testing field of endeavor Pollard teaches evaluating contact lenses on an eye, with fiducial markers, over a time interval, and calculating/characterizing lens rotation data over the time interval (See, e.g., paragraph [0042] which explains the markers and time interval, and Fig. 14 which shows the rotation angle over time). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan, in the combination of Fan and Kolachalama, to include the steps of photographing at fixed time intervals over an extended time period, then calculating and characterizing the lens rotation data over said time period, as taught by Pollard, for the purpose of having more data to use for an accurate output of the device (Note that more data points, obtained by using an extended time interval rather than a single photo, would provide a more accurate result than using a single data point). 
Regarding claim 3, Fan teaches a system for evaluating toric contact lens rotational stability on-eye, the system comprising:
a hand-held electronic device including a camera (See, e.g., phone 100 and camera 142 in Fig. 1);
a contact lens comprising fiducial markings that are capturable in an image (See, e.g., unnumbered lens in Fig. 5A which has lens edges 547 and index mark 548 acting as fiducial markers), wherein the images are analyzed using image processing software to determine the angle of the contact lens with fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data (See, e.g., Fig. 8 which shows the angle calculation, and thus contact lens rotation data, done by the image processing software of the device as explained in paragraph [0070]. Note that “a reference line connecting the nasal and temporal canthi” is just a horizontal line across the eye, and insofar as the device uses a vertical reference line it is indirectly using a reference line connecting the nasal and temporal canthi via geometry, as the vertical line can be termed “a reference line orthogonal to a reference line connecting the nasal and temporal canthi”).
Fan lacks an explicit disclosure wherein the electronic device comprises a macro lens configured for attachment to the hand-held electronic device, an eyepiece having a first end attached to the hand-held electronic device and a second opposing free end defined by a three-dimensional, non-planar, asymmetric peripheral edge having a shape adapted for placement in contact with skin surrounding an eye of a contact lens wearer, said peripheral edge of the eyepiece having a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup, wherein said second portion enables repeatable distance and angular orientation of the camera of the hand-held electronic device relative to the eye of the contact lens wearer.
However, in an analogous eye testing field of endeavor Kolachalama teaches the use of a macro lens and eyecup attachment having a first and second ends with the second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape for placing the eyecup in contact with skin surrounding an eye of a lens wearer, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup that enables correct and repeatable orientation of said camera relative to said lens wearers, for a mobile device (See, e.g., objective lens 50 in Fig. 3 and eyepiece 180 in Fig. 4 respectively, note that from the side view shown in Fig. 4 the eyecup has a first end on the right side and a second end on the left side, the first end being the cylindrical portion and the second end being the tapering portion. Here the peripheral edge corresponds to the outer periphery of the second end of the eyepiece 180. Note that as cited herein the peripheral edge has a planar section corresponding to the vertical plane where the two ends meet which corresponds to the first portion, and a non-planar portion that projects from that plane out to the left and the eventual leftmost surface of the peripheral edge corresponding to the cone-structure of the eyepiece).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan to include a macro lens and eyecup attachment, as taught by Kolachalama, for the purpose of more efficiently evaluating a user’s eye (See, e.g., paragraph [0033] of Kolachalama which explains that the fixture on the device allows for efficient screening and portability). Note that the eyecup orients the camera at a fixed position from the eye.
Both Fan and Kolachalama lack an explicit disclosure of calculating and characterizing the distribution of contact lens rotation data over an extended time period.
However, in an analogous testing field of endeavor Pollard teaches evaluating contact lenses on an eye, with fiducial markers, over a time interval, and calculating/characterizing lens rotation data over the time interval (See, e.g., paragraph [0042] which explains the markers and time interval, and Fig. 14 which shows the rotation angle over time). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan, in the combination of Fan and Kolachalama, to include calculating and characterizing the lens rotation data over said time period, as taught by Pollard, for the purpose of having more data to use for an accurate output of the device (Note that more data points, obtained by using an extended time interval rather than a single photo, would provide a more accurate result than using a single data point).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kolachalama et al. (US 2017/0119250 A1), further in view of Polland et al. (US 2007/0273828 A1), and further in view of Rude et al. (US 2018/0299695 A1).
Regarding claim 2, Fan in view of Kolachalama and further in view of Pollard teaches the method set forth above, and as modified further teaches providing lens wearers with instructing lens wearers to photograph each eye while wearing a contact lens at fixed time intervals over an extended time period using the electronic device with said camera oriented in substantially the same manner as in the first photographing step each time (See, e.g., the rejection of claim 1, and note that is the same device/method being used here, this step corresponds to e.g., step 1344 in Fig. 13A and note that both eyes would be photographed in substantially the same manner); analyzing photographs using image processing software to determine the angle of a contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data over the extended time period (See, e.g., the rejection of claim 1, as this is the same device being used here).
All of Fan, Kolachalama, and Pollard lack an explicit disclosure of using the calculated and characterized distribution of contact lens rotation data over the extended time period as a reference benchmark, providing a second contact lens different from the first contact lens, the second contact lens including visible fiducial markers, instructing lens wearers to photograph each eye while wearing the second contact lens, analyzing photographs to determine the angle of the second contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data over the extended time period, and then comparing the calculated and characterized contact lens rotation data of the second contact lens with that of the first contact lens which serves as a reference benchmark.
However, in an analogous eye testing field of endeavor, Rude teaches the use of multiple contact lenses in a system having fiducial markers, wherein a plurality of fitting lenses are measured on the eye with their fiducial markers to find an optimal result, using the measurement of one lens as a benchmark for the next lens and comparing them in order to get the best fit (See, e.g., fitting lens 34 in paragraph [0060] and paragraph [0072] which explains a plurality of fitting lenses may be used to find the best fit for eventual final lens 134). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan in the combination of Fan, Kolachalama, and Pollard, to include a second contact lens, run the method steps above like for the first contact lens, and then compare the measurements of the first and second contact lenses, as taught by Rude, for the purpose of finding the best fit for the contact lenses (See, e.g., paragraph [0072] of Rude which explains that multiple fitting lenses can achieve this advantage, among other things). 

Response to Arguments
Applicant's arguments filed on November 17th, 2020 have been fully considered but are not persuasive due to the new grounds of rejection presented above. Specifically, although the same references are being used, in light of the amendments to the claims different citations to the prior art have been made to rejection various limitations. Accordingly applicant’s arguments directed to the prior art are moot as they are directed towards limitations that have been rejected differently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872           

/MARIN PICHLER/Primary Examiner, Art Unit 2872